Webb, Judge.
A "pro se” answer timely filed in response to a suit on a note, setting forth the style and number of the case and the date it was filed, denying that the note was dated February 11, 1974, as alleged in the complaint but was actually dated February 11, 1972, as shown on a copy of the note attached to the complaint, and alleging that the "note has been satisfied either by credit to note or by monies received by complainant,” is not a nullity but is *816sufficient to join the issue in the case and to withstand a motion for judgment on the pleadings and a motion for judgment by default. Code Ann. §§ 81A-108 (b), (e)(1), (f); cf. Snooks v. Factory Square, Inc., 129 Ga. App. 772 (201 SE2d 168); Knickerbocker Tax Systems v. Texaco, Inc., 130 Ga. App. 383, 384 (2) (203 SE2d 290). Compare Glenco-Belevedere Animal Hospital v. Winters, 129 Ga. App. 621 (200 SE2d 506). Since the name of the corporate defendant and of the individual defendant both appear on the answer, we will not disturb the trial court’s ruling that the answer is the answer of both defendants and that neither is in default.
Submitted May 6, 1975
Decided May 13, 1975.
David P. Daniel, for appellant.
John W. Love, for appellee.

Judgments affirmed.


Bell, C. J., and Marshall, J., concur.